FINAL ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Response filed July 13, 2021, in which claims 11-12 were amended (it is also noted claims 1 and 24 were amended, and claim 124 added, in the prior Response filed March 9, 2021).  In view of the amendment of claims 11-12, the portion of the species election identified in paragraph 4 at B of the Restriction/Election mailed June 8, 2021 has been withdrawn.  Claims 30, 33-35, 40-43, and 50-54 are now withdrawn, and claims 1, 7-9, 11-29, 31-32, 36-39, 44-49, 56-60, 111-112, and 124 are under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejection of claims under 35 USC 103, in view of the amendment of independent claim 1 to include a first step of “sorting phagocytic cells from a subject into a first population...and a second population”, where those first and second populations are employed in the “measuring” of subsequent steps b) and c).  However, claims 1, 7-9, 11-29, 31-32, 36-39, 44-49, 56-60, 111-112, and 124 remain/are rejected under 35 USC 103 on the new grounds set forth below, which were necessitated by applicant’s amendments. Any rejections and/or objections not reiterated in this action have been withdrawn. This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election of Group I, and of the species of nucleic acids, in the reply filed on October 2, 2018 is again acknowledged.
Claims 40-43 and 50-54 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 2, 2018.
Applicant’s election of the species “ii) using a cell surface target....” (corresponding to claims 31-32) for the species election requirement C (see paragraph 4 of the Election/Restriction mailed June 8, 2021) in the reply filed on July 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30 and 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2021.
Claim Rejections - 35 USC § 103
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 1, 7-9, 11-29, 31-32, 36-39, 44-49, 56-60, and 111-112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerna et al (Journal of Clinical Microbiology 32(11):2709 [Nov 1994]; previously cited) in view of Kravtsov et al (Proceedings of SPIE 4241:260 [2001]; cited in IDS), Loubiere et al (Laboratory .  
Initially, it is again noted that the specification at page 1 teaches that the term leukocytes encompasses multiple types of phagocytic cells (including preferred cells as specified in dependent claim 20); thus, Gerna et al’s teachings regarding leukocyte samples inherently correspond to samples of phagocytic cells.
Gerna et al disclose comparing levels of HCMV viral DNA in blood leukocyte samples (termed “leukoDNAemia” or “L-DNA” by Gerna et al) from multiple different groups of patients (including transplant patients and AIDS patients) (see entire reference).  More particularly relevant to the instant claims, Gerna et al disclose quantitating DNA content using the HCMV IE1 gene as a target/marker, allowing quantitation of “HCMV DNA genome equivalents (GEs)” in each sample/population (page 2710, left column), and disclose comparing L-DNA levels (and GEs) in different samples/populations from the same subject at different points in time (see entire reference, particularly Tables 1-3 and Figure 2).  Gerna et al provide numerous instances of determining both a marker profile (relying on the IE1 gene) and L-DNA levels for populations from the same subject at different time points, and report identifying differences in these profiles; it is noted that in instances when one population is reported as having a greater L-DNA level than another these populations correspond to >2n and =2n populations of cells (see again, e.g., Tables 1-3).  With regard to the requirement of independent claim 1 for “measuring” a profile, it is noted that it is a property of the quantitating taught by Gerna et al that it is a type of “measuring”.  

Kravtsov et al, like Gerna et al, disclose analyzing the manner in which human blood leukocytes interact with infecting agents (specifically S. aureus and Y. pestis); see entire reference.  Kravtsov et al teach that the isolation and testing of individual phagocytic cell types/populations (such as via the use of FACS) provides the benefit of “information on individual cells, and not just average values for the population”, as well as facilitating the study of “the distribution of cell parameters in heterogeneous populations” (page 260).  Regarding amended claim 1 at a), it is further noted that Kravtsov et al teach that “Analysis of DNA content per cell is a widely used flow cytometric assay” (page 260).
Loubiere et al disclose the use of FACS in isolating and characterizing different subsets of phagocytic cell types (see entire reference).  Loubiere et al provide guidance with regard to the use of different cell surface markers and corresponding antibodies to sort and isolate cells of interest, including, e.g., the use of anti-CD14-FITC in labeling and flow sorting monocyte/macrophages, i.e., particular types of phagocytes (see pages 1186-1187).

	In view of the teachings of Kravtsov et al, Loubiere et al, and Cotner et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Gerna et al so as to have isolated from leukocyte samples individual types of phagocytic cells for characterization, including via the sorting of phagocytes based on both DNA content levels (into >2n and =2n cells) and cell surface antigens (meeting the requirements of the newly elected species), prior to steps of marker measurement and comparison, and thereby to have performed a method meeting the requirements of the claims.  An ordinary artisan would have recognized that such a modified method would have allowed for the more rapid and accurate analysis and comparison of phagocytic cell populations of interest relative to one another at different points in time, as suggested by Cotner et al, and would have had a reasonable expectation of success in performing such a method in view of the teachings and exemplification of Kravtsov et al, Loubiere et al, and Cotner et al (with regard to both flow cytometry based on DNA content and cell surface antigens, and the practice of such methods with respect to phagocytic cells).  With more particular regard to motivation for the separate analysis of infected (>2n) and uninfected (=2n) phagocytic 
With regard to dependent claims 7-8, it is noted that the relative levels of HCMV IE1 gene reported by Gerna et al disclose multiple populations from the same subject that meet the requirements of a marker being “up-regulated or activated” or conversely “down-regulated or inhibited” within the context of the claims; for example, when Gerna et al teach increased L-DNA levels in a sample relative to a prior sample, the marker of the first sample is “up-regulated or activated” relative to the second sample (again see Tables 1-3).  Regarding claim 9, Gerna et al provide an example of a patient whose samples at some points in time contained no detectable L-DNA (see the discussion of HTR patient 4 at page 2710, right column-2711, left column).  Regarding claim 11, Gerna et al disclose that their procedure includes lysing cells prior to testing (page 2710, left column, first full paragraph).  Regarding claims 11-15, Gerna et al also teach extracting DNA for use in amplification (page 2710, left column, first full paragraph); it is also reiterated that Gerna et al exemplify both detection of and failure to detect L-DNA (and thus the IE1 marker) during the practice of their methods (see above), and (regarding dependent claim 15) it is an inherent property of the leukocyte populations tested by Gerna et al that they include “viable diseased cells”.  Regarding claim 16, it is noted that the cell populations employed by Gerna et al include cells that express HCMV IE1 at least during the process of virus production (which is sufficient to meet the requirements of the claim).  Regarding claims 17-18, Gerna et al exemplify comparing . 
Claim 124 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerna et al (Journal of Clinical Microbiology 32(11):2709 [Nov 1994]; previously cited) in view of Kravtsov et al (Proceedings of SPIE 4241:260 [2001]; cited in IDS), Loubiere et al (Laboratory Investigation 86:1185 [2006]; previously cited), and Cotner et al (J. Exp. Med. 157:461-472 [Feb 1983]; cited herein), as applied to claims 1, 7-9, 11-29, 31-32, 36-39, 44-49, 56-60, and 111-112, above, and further in view of Soderberg-Naucler et al (Journal of Clinical Virology 41:218-223 [2008]; cited herein).
The teachings of Gerna et al, Kravtsov et al, Loubiere et al, and Cotner et al are set forth above.  While Gerna et al teach that their methods are employed in analysis of HCMV DNA in leukocytes obtained from transplant and AIDS patients, none of Gerna et al, Kravtsov et al, Loubiere et al, and Cotner et al teach the practice of such methods with regard to a subject that has cancer, as required by claim 124.  However, Soderberg-Naucler et al teaches that HCMV is known to cause disease in several types of patients, including patients with some cancers.  In view of the teachings of prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method suggested by Gerna et al in view of Kravtsov et al, Loubiere et al, and Cotner et al so as to have practiced the method on leukocytes obtained from cancer patients infected with HCMV.  An ordinary artisan would have been motivated to have made such a modification for the benefit of evaluating kinetics of HCMV DNA in blood over the course of infection - i.e., for the general benefit disclosed by Gerna et al – in any cancer patient or in groups of cancer patients infected with HCMV (as are taught by Soderberg-Naucler et al).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634